UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: March 1, 2014 to May 31, 2014 Item 1. Schedule of Investments. Attached hereto. YAO Guggenheim China All-Cap ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Common Stocks - 99.4% Basic Materials - 2.5% Aluminum Corp. of China Ltd.(a) (b) Angang Steel Co. Ltd.(a) China BlueChemical Ltd. China Hongqiao Group Ltd. China Lumena New Materials Corp.(b) (c) China Molybdenum Co. Ltd. China Precious Metal Resources Holdings Co. Ltd.(a) Citic Pacific Ltd. Dongyue Group Ltd. Huabao International Holdings Ltd. Hunan Nonferrous Metal Corp. Ltd.(a) Jiangxi Copper Co. Ltd. Kingboard Chemical Holdings Ltd. Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel Co. Ltd. Nine Dragons Paper Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd. Xingda International Holdings Ltd. Yingde Gases Group Co. Ltd. Zhaojin Mining Industry Co. Ltd. Zijin Mining Group Co. Ltd. Communications - 22.6% 21Vianet Group, Inc., ADR(a) (b) Baidu, Inc., ADR(a) Bitauto Holdings Ltd., ADR(a) China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. Ctrip.com International Ltd., ADR(a) E-Commerce China Dangdang, Inc., ADR(a) (b) Giant Interactive Group, Inc., ADR NetEase, Inc., ADR Perfect World Co. Ltd., ADR(a) Qihoo 360 Technology Co. Ltd., ADR(a) SINA Corp.(a) Sohu.com, Inc.(a) SouFun Holdings Ltd., ADR TCL Communication Technology Holdings Ltd. Tencent Holdings Ltd. Vipshop Holdings Ltd., ADR(a) Youku Tudou, Inc., ADR(a) ZTE Corp. Consumer, Cyclical - 7.3% Air China Ltd.(b) Ajisen China Holdings Ltd. Anta Sports Products Ltd. Baoxin Auto Group Ltd. Belle International Holdings Ltd. Bosideng International Holdings Ltd. Brilliance China Automotive Holdings Ltd. Byd Co. Ltd.(b) China Dongxiang Group Co. China Eastern Airlines Corp. Ltd.(a) China Lodging Group Ltd., ADR(a) China Resources Enterprise Ltd. China Southern Airlines Co. Ltd. China Travel International Investment Hong Kong Ltd. China ZhengTong Auto Services Holdings Ltd. Dah Chong Hong Holdings Ltd. Digital China Holdings Ltd.(c) Dongfeng Motor Group Co. Ltd. Geely Automobile Holdings Ltd. Golden Eagle Retail Group Ltd. GOME Electrical Appliances Holding Ltd. Great Wall Motor Co. Ltd. Guangzhou Automobile Group Co. Ltd. Haier Electronics Group Co. Ltd. Hengdeli Holdings Ltd. Hisense Kelon Electrical Holdings Co. Ltd.(a) Home Inns & Hotels Management, Inc., ADR(a) Intime Retail Group Co. Ltd. LI Ning Co. Ltd.(a) (b) Minth Group Ltd. Newocean Energy Holdings Ltd. Parkson Retail Group Ltd. REXLot Holdings Ltd.(b) Shanghai Pharmaceuticals Holding Co. Ltd. Shenzhou International Group Holdings Ltd. Skyworth Digital Holdings Ltd. Springland International Holdings Ltd. Sun Art Retail Group Ltd.(b) Weichai Power Co. Ltd. Xinyi Glass Holdings Ltd.(b) Zhongsheng Group Holdings Ltd. Consumer, Non-cyclical - 8.8% 51job, Inc., ADR(a) Anxin-China Holdings Ltd.(b) Biostime International Holdings Ltd. China Agri-Industries Holdings Ltd. China Huiyuan Juice Group Ltd. China Medical System Holdings Ltd. China Mengniu Dairy Co. Ltd. China Modern Dairy Holdings Ltd.(a) China Pharmaceutical Group Ltd. China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd.(a) (b) CP Pokphand Co. Ltd. Guangzhou Baiyunshan Pharmaceutical Holdings Co. Ltd. Hengan International Group Co. Ltd. Jiangsu Expressway Co. Ltd. Mindray Medical International Ltd., ADR (b) New Oriental Education & Technology Group, Inc., ADR Shandong Weigao Group Medical Polymer Co. Ltd. Shanghai Fosun Pharmaceutical Group Co. Ltd. Shenguan Holdings Group Ltd. Shenzhen International Holdings Ltd. Sihuan Pharmaceutical Holdings Group Ltd. Sino Biopharmaceutical Sinopharm Group Co. Ltd. TAL Education Group, ADR(a) Tingyi Cayman Islands Holding Corp.(b) Tong Ren Tang Technologies Co. Ltd. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd. Vinda International Holdings Ltd. Want Want China Holdings Ltd. Wumart Stores, Inc. WuXi PharmaTech Cayman, Inc., ADR(a) Zhejiang Expressway Co. Ltd. Diversified - 0.4% China Merchants Holdings International Co. Ltd. Energy - 14.7% Anton Oilfield Services Group Beijing Jingneng Clean Energy Co. Ltd. China Coal Energy Co. Ltd.(b) China Gas Holdings Ltd. China Longyuan Power Group Corp. China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. China Suntien Green Energy Corp. Ltd. CIMC Enric Holdings Ltd. CNOOC Ltd. GCL-Poly Energy Holdings Ltd. Hilong Holding Ltd. Kunlun Energy Co. Ltd. PetroChina Co. Ltd. Shougang Fushan Resources Group Ltd. Sinopec Engineering Group Co. Ltd. Sinopec Kantons Holdings Ltd. SPT Energy Group, Inc. Trina Solar Ltd., ADR(a) (b) United Energy Group Ltd.(a) Yanzhou Coal Mining Co. Ltd. Financial - 31.8% Agile Property Holdings Ltd. Agricultural Bank of China Ltd. Bank of China Ltd. Bank of Communications Co. Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. China Everbright Ltd. China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Minsheng Banking Corp. Ltd. China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. China Pacific Insurance Group Co. Ltd. China Resources Land Ltd. China South City Holdings Ltd. China Taiping Insurance Holdings Co. Ltd.(a) Chongqing Rural Commercial Bank CITIC Securities Co. Ltd. COSCO Pacific Ltd. Country Garden Holdings Co. Ltd. E-House China Holdings Ltd., ADR Evergrande Real Estate Group Ltd.(b) Far East Horizon Ltd. Franshion Properties China Ltd. Glorious Property Holdings Ltd.(a) Greentown China Holdings Ltd.(b) Guangzhou R&F Properties Co. Ltd. Haitong Securities Co. Ltd. Hopson Development Holdings Ltd.(a) Industrial & Commercial Bank of China Ltd. Kaisa Group Holdings Ltd. KWG Property Holding Ltd. Longfor Properties Co. Ltd. New China Life Insurance Co. Ltd. People's Insurance Co. Group of China Ltd. PICC Property & Casualty Co. Ltd. Ping An Insurance Group Co. of China Ltd. Poly Property Group Co. Ltd. Renhe Commercial Holdings Co. Ltd. Shanghai Industrial Holdings Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Shui On Land Ltd. Sino-Ocean Land Holdings Ltd. SOHO China Ltd. Sunac China Holdings Ltd. Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd. Industrial - 6.2% AAC Technologies Holdings, Inc. Anhui Conch Cement Co. Ltd.(b) AviChina Industry & Technology Co. Ltd. BBMG Corp. Beijing Capital International Airport Co. Ltd.(b) China Communications Construction Co. Ltd. China COSCO Holdings Co. Ltd.(b) China Everbright International Ltd. China High Speed Transmission Equipment Group Co. Ltd. China International Marine Containers Group Co. Ltd. China Lesso Group Holdings Ltd. China Machinery Engineering Corp.(b) China National Building Material Co. Ltd. China Railway Construction Corp. Ltd. China Railway Group Ltd. China Resources Cement Holdings Ltd. China Rongsheng Heavy Industries Group Holdings Ltd.(b) China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(a) China Shipping Development Co. Ltd. China State Construction International Holdings Ltd. China Zhongwang Holdings Ltd. CSR Corp. Ltd. Dongfang Electric Corp. Ltd. Guangshen Railway Co. Ltd. Haitian International Holdings Ltd. Harbin Electric Co. Ltd. Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd. Metallurgical Corp. of China Ltd. NVC Lighting Holdings Ltd. Shanghai Electric Group Co. Ltd. SITC International Holdings Co. Ltd. Sunny Optical Technology Group Co. Ltd. Yangzijiang Shipbuilding Holdings Ltd. Yingli Green Energy Holding Co. Ltd., ADR(a) (b) Zhuzhou CSR Times Electric Co. Ltd. Zoomlion Heavy Industry Science and Technology Co. Ltd. Technology - 2.0% 26 Cheetah Mobile, Inc., ADR(a) Hanergy Solar Group Ltd. Ju Teng International Holdings Ltd. Kingsoft Corp. Ltd.(b) Lenovo Group Ltd. NetDragon Websoft, Inc. Semiconductor Manufacturing International Corp.(a) Travelsky Technology Ltd. Utilities - 3.1% Beijing Enterprises Holdings Ltd. Beijing Enterprises Water Group Ltd. China Oil & Gas Group Ltd. China Power International Development Ltd. China Resources Gas Group Ltd. China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. Guangdong Investment Ltd. Huadian Power International Corp. Ltd. Huaneng Power International, Inc. Huaneng Renewables Corp. Ltd. Total Common Stocks - 99.4% (Cost $55,549,384) Right - 0.0% Consumer, Non-cyclical - 0.0%* Uni-President China Holdings Ltd., 07/17/2014(a) (c) (Cost $0) Total Long-Term Investments - 99.4% (Cost $55,549,384) Investments of Collateral for Securities Loaned - 2.5% BNY Mellon Securities Lending Overnight Fund, 0.1251%(d) (e) (Cost $1,328,559) Total Investments - 101.9% (Cost $56,877,943) Liabilities in excess of Other Assets - (1.9%) Net Assets- 100.0% ADR - American Depositary Receipt * Less than 0.1% (a) Non-income producing security. (b) Security, or portion thereof, was on loan at May 31, 2014. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such security is $91,558, which represents 0.17% of net assets. (d) At May 31, 2014, the total market value of the Fund's securities on loan was $1,293,055 and the total market value of the collateral held by the Fund was $1,406,068, consisting of cash collateral of $1,328,559 and U.S. Government and Agency securities valued at $77,509. (e) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments China 99.6% Singapore 0.4% % of Long-Term Currency Denomination Investments Hong Kong Dollar 88.4% United States Dollar 11.2% Singapore Dollar 0.4% Subject to change daily. See previously submitted notes to financial statements for the period ended February 28, 2014. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks Right - 3 - 3 Investments of Collateral for Securities Loaned - - Total Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Ending Balance Unobservable Category at 5/31/14 Valuation Technique Inputs Common Stocks Last Trade with Adjustment 25% Discount Significant changes indiscount rate would generally result in significant changes in the fair value of the security. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of May 31, 2014 compared to the valuation levels at the end of the previous fiscal year are detailed below: Transfer from Level 1 to Level 2 (in $000s) Transfer from Level 1 to Level 3 (in $000s) Transfer from Level 2 to Level 1 (in $000s) Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended May 31, 2014: LEVEL 3- Fair Value measurement Common Stock using significant unobservable inputs (in $000s) Value in $000s Beginning Balance at 8/31/13 $- * Net Realized Gain/Loss Change in Unrealized Gain/Loss Purchases - Sales - * Transfers In 32 Transfers Out - Ending Balance at 5/31/14 * Market value is less than the minimum amount disclosed. CQQQ Guggenheim China Technology ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 99.6% Common Stocks - 99.6% Basic Materials - 1.7% Kingboard Chemical Holdings Ltd. Communications - 55.2% 21Vianet Group, Inc., ADR(a) (c) Baidu, Inc., ADR(a) Bitauto Holdings Ltd., ADR(a) BYD Electronic International Co. Ltd. China All Access Holdings Ltd.(c) China Public Procurement Ltd.(a) (c) Comba Telecom Systems Holdings Ltd.(c) Coolpad Group Ltd. Giant Interactive Group, Inc., ADR NetEase, Inc., ADR Perfect World Co. Ltd., ADR Phoenix New Media Ltd., ADR(a) (c) Qihoo 360 Technology Co. Ltd., ADR(a) Renren, Inc., ADR(a) (c) SINA Corp.(a) Sohu.com, Inc.(a) SouFun Holdings Ltd., ADR TCL Communication Technology Holdings Ltd. Tencent Holdings Ltd. VODone Ltd. Youku Tudou, Inc., ADR(a) YY, Inc., ADR(a) ZTE Corp.(c) Consumer, Cyclical - 1.1% Digital China Holdings Ltd. (b) Consumer, Non-cyclical - 0.8% Anxin-China Holdings Ltd.(c) iSoftStone Holdings Ltd., ADR(a) (c) Energy - 5.7% GCL-Poly Energy Holdings Ltd.(c) JA Solar Holdings Co. Ltd., ADR(a) (c) JinkoSolar Holding Co. Ltd., ADR(a) (c) ReneSola Ltd., ADR(a) (c) Trina Solar Ltd., ADR(a) (c) Industrial - 10.3% AAC Technologies Holdings, Inc.(c) China Aerospace International Holdings Ltd. China High Precision Automation Group Ltd.(a) (b) Hi Sun Technology China Ltd.(a) Kingboard Laminates Holdings Ltd. Sunny Optical Technology Group Co. Ltd. Tech Pro Technology Development Ltd.(a) Truly International Holdings Ltd.(c) Wasion Group Holdings Ltd. Yingli Green Energy Holding Co. Ltd., ADR(a) (c) Technology - 24.8% AutoNavi Holdings Ltd., ADR(a) Changyou.com Ltd., ADR(a) (c) Cheetah Mobile, Inc., ADR(a) China ITS Holdings Co. Ltd.(c) Chinasoft International Ltd.(a) Hanergy Solar Group Ltd.(c) Ju Teng International Holdings Ltd. Kingdee International Software Group Co. Ltd. Kingsoft Corp. Ltd.(c) Lenovo Group Ltd. NetDragon Websoft, Inc.(c) NQ Mobile, Inc., ADR(a) (c) Pax Global Technology Ltd.(a) (c) RDA Microelectronics, Inc., ADR Semiconductor Manufacturing International Corp.(a) (c) Shanda Games Ltd., ADR(a) Shunfeng Photovoltaic International Ltd.(a) TPV Technology Ltd. Travelsky Technology Ltd. Total Common Stocks - 99.6% (Cost $60,273,150) Number of Shares Description Value Investments of Collateral for Securities Loaned - 18.5% BNY Mellon Securities Lending Overnight Fund, 0.1251%(d) (e) (Cost $12,036,460) Total Investments - 118.1% (Cost $72,309,610) Liabilities in excess of Other Assets - (18.1%) Net Assets- 100.0% ADR - American Depositary Receipt (a) Non-income producing security. (b) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $753,956 which represents 0.1% of net assets applicable to common shares. (c) Security, or portion thereof, was on loan at May 31, 2014. (d) At May 31, 2014, the total market value of the Fund's securities on loan was $11,222,706 and the total market value of the collateral held by the Fund was $12,036,460. (e) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. Country Breakdown % of Long-Term Investments China 100.0% Subject to change daily. Currency Denomination % of Long-Term Investments Hong Kong Dollar 55.4% United States Dollar 44.6% Subject to change daily. See previously submitted notes to financial statements for the period ended February 28, 2014. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stock: Basic Materials $- $- Communications - - Consumer, Cyclical - Consumer, Non-cyclical - - Energy - - Industrial - 38 Technology - - Investments of Collateral for Securities Loaned - - Total Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Value as of May 31, Investments, at Value Valuation Technique Unobservable Inputs Common Stock Industrial Last Trade With Adjustment 58% Discount Significant changes in the discount percentage would generally result in significant changes in the fair value of the security. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of May 31, 2014 compared to the valuation levels at the end of the previous fiscal year are detailed below: Transfer from Level1 to Level 2 (in $000s) Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended May 31, 2014: LEVEL 3- Fair Value measurement Common Stock using significant unobservable inputs (in $000s) Value in $000s Beginning Balance at 8/31/13 Net Realized Gain/Loss Change in Unrealized Gain/Loss Purchases - Sales - Transfers In - Transfers Out - Ending Balance at May 31, 2014 TAN Guggenheim Solar ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Common Stocks - 99.3% Bermuda - 9.3% China Singyes Solar Technologies Holdings Ltd. Hanergy Solar Group Ltd.(a) (b) British Virgin Islands - 1.5% ReneSola Ltd., ADR (a) (b) Canada - 5.7% 5n Plus, Inc.(b) Canadian Solar, Inc.(a) (b) Cayman Islands - 30.4% Comtec Solar Systems Group Ltd.(a) (b) Daqo New Energy Corp., ADR(a) (b) GCL-Poly Energy Holdings Ltd.(a) Hanwha SolarOne Co. Ltd., ADR(a) (b) JA Solar Holdings Co. Ltd., ADR(a) (b) JinkoSolar Holding Co. Ltd., ADR(a) (b) Shunfeng Photovoltaic International Ltd. (b) Trina Solar Ltd., ADR (a) (b) Xinyi Solar Holdings Ltd. (b) Yingli Green Energy Holding Co. Ltd., ADR(a) (b) Germany - 2.7% SMA Solar Technology AG(a) Norway - 8.2% REC Solar ASA(a) (b) Renewable Energy Corp. ASA (b) Switzerland - 3.8% Meyer Burger Technology AG(a) (b) United States - 37.7% Advanced Energy Industries, Inc. (b) Enphase Energy, Inc.(a) (b) First Solar, Inc. (b) GT Advanced Technologies, Inc.(a) (b) SolarCity Corp.(a) (b) SunEdison, Inc. (b) SunPower Corp.(a) (b) Total Common Stocks - 99.3% (Cost $444,574,136) Investments of Collateral for Securities Loaned - 40.8% BNY Mellon Securities Lending Overnight Fund, 0.1251%(c) (d) (Cost $183,857,218) Total Investments - 140.1% (Cost $628,431,354) Liabilities in excess of Other Assets - (40.1%) Net Assets- 100.0% ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company (a) Security, or portion thereof, was on loan at May 31, 2014. (b) Non-income producing security. (c) At May 31, 2014, the total market value of the Fund's securities on loan was $170,712,039 and the total market value of the collateral held by the Fund was $183,857,218. (d) Interest rate shown reflects yield as of May 31, 2014. % of Long-Term Country Breakdown Investments United States 38.0% Cayman Islands 30.6% Bermuda 9.3% Norway 8.3% Canada 5.8% Switzerland 3.8% Germany 2.7% British Virgin Islands 1.5% % of Long-Term Currency Denomination Investments United States Dollar 57.6% Hong Kong Dollar 25.5% Norwegian Krone 8.3% Swiss Franc 3.8% Euro 2.7% Canadian Dollar 2.1% Subject to change daily. See previously submitted notes to financial statements for the period ended February 28, 2014. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax
